Case: 21-30004     Document: 00515999893         Page: 1     Date Filed: 08/31/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   August 31, 2021
                                  No. 21-30004
                                                                    Lyle W. Cayce
                                                                         Clerk
   Pradeep Patil,

                                                           Plaintiff—Appellant,

                                       versus

   Amber Lagoon Shipping GmbH & Company; Macs
   Maritime Carrier Shipping GmbH & Company,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:18-CV-6167


   Before Stewart, Ho, and Engelhardt, Circuit Judges.
   Per Curiam:*
          In this case arising under the Longshore and Harbor Workers’
   Compensation Act (“LHWCA”), the district court granted summary
   judgment in favor of Defendants-Appellees Amber Lagoon Shipping GmbH
   & Company and Macs Maritime Carrier Shipping GmbH & Company


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30004      Document: 00515999893           Page: 2   Date Filed: 08/31/2021




                                     No. 21-30004


   (collectively “Defendants”) and dismissed Plaintiff-Appellant Pradeep
   Patil’s claims in their entirety. We AFFIRM.
                                          I.
          Patil is a surveyor with 45 years of experience in the maritime industry.
   He is employed by Maritech Commercial, Inc. (“Maritech”), a company
   that independently contracts to perform ultrasonic testing of the hatch covers
   situated atop the holds of the M/V Amber Lagoon, a vessel owned and
   operated by Defendants. Ultrasonic testing is a procedure whereby a vessel’s
   hatch covers are battened down, and a tester sets up an ultrasonic transmitter
   inside the hold, walks around the belly of the hatch cover while pointing an
   ultrasonic signal detector at the hatch cover’s seal, and takes decibel readings
   to identify any leakage in the seal.
          On March 17, 2016, Maritech sent Patil to perform ultrasonic testing
   on the hatch covers of Holds One, Two, and Three of the Amber Lagoon,
   while the vessel was docked in Houston, Texas. On the day of testing, the
   captain of the Amber Lagoon requested that Patil test the hatch covers on
   Hold Four as well. The holds on the Amber Lagoon rise six feet above the main
   deck, and each hold is split into port-side and starboard-side sections, with a
   three-foot-wide gap between those two sections. There are port-side and
   starboard-side hatch covers on top of each hold. Each hold contains port-side
   and starboard-side access ladders, which allow individuals to ascend and
   descend between the main deck and the hatch covers.
          Patil conducted the ultrasonic testing from the tops of the hatch
   covers rather than from the main deck, because the ultrasonic signal detector
   works more effectively at the higher level. Sebastian Kedziora, the Amber
   Lagoon’s second officer, accompanied Patil throughout the testing period and
   marked areas of potential leakage identified by Patil with a permanent
   marker. Patil used the access ladders to ascend and descend both sides of




                                          2
Case: 21-30004       Document: 00515999893          Page: 3    Date Filed: 08/31/2021




                                     No. 21-30004


   Holds One through Three and the starboard side of Hold Four without issue.
   Patil also used the access ladder to ascend the port side of Hold Four without
   issue.
            Around 6:00 p.m., Patil finished his work for the day by completing
   his testing of the port-side hatch cover of Hold Four. Patil noticed that the
   port-side access ladder he had previously used to reach the top of the hold
   had become blocked by cargo containers and was no longer a viable method
   of descending to the main deck. Patil asked Kedziora to retrieve the
   ultrasonic transmitter that Patil had set up inside Hold Four and bring it back
   to the main deck. Kedziora jumped across the three-foot gap between the
   port and starboard sides, descended the starboard-side access ladder to the
   main deck, and began climbing through a manhole in the deck to reach the
   inside of Hold Four. Patil decided to cross the three-foot gap as well, but he
   chose not to jump the gap, because he was older and less nimble than
   Kedziora. Instead, Patil sat down on the port-side ledge and attempted to
   swing his right leg over the gap and place his right foot onto the starboard-
   side ledge; however, Patil’s right foot slipped, and he fell six feet to the main
   deck, suffering a small forehead laceration and a left-heel fracture.
            As Kedziora was climbing into the manhole, he saw Patil fall out of the
   corner of his eye. Kedziora and other Amber Lagoon crewmembers rushed to
   Patil’s assistance, rendered first aid, and called an ambulance to take Patil to
   the emergency room. At the hospital, Patil received x-rays and a CT scan,
   which revealed no problems beyond the forehead laceration and left-heel
   fracture. Patil’s injured foot was placed in a pneumatic boot, and he was
   released from the hospital on the same day of his accident. Patil took three
   months of paid medical leave based on his heel injury and ultimately
   underwent heel surgery.




                                           3
Case: 21-30004      Document: 00515999893           Page: 4    Date Filed: 08/31/2021




                                     No. 21-30004


          On June 22, 2018, Patil filed this lawsuit against Defendants, alleging
   negligence claims under the LHWCA. See 33 U.S.C. § 905(b). Specifically,
   Patil alleged that he sustained severe and disabling injuries when he slipped
   and fell due to a “foreign substance” on or near the hatch covers of the Amber
   Lagoon.
          Patil testified in his deposition that he did not actually observe a
   foreign substance in the area of his slip-and-fall, but assumed that he slipped
   on “some grease,” because the cleats attached to vessel hatch covers are
   typically greased so that they slide easily through ledge holes. Patil further
   testified that at some point after the accident, he returned home, examined
   his work boots worn on the date of the accident, and noticed “a little bit” of
   grease on the tip of one boot. Patil further testified as to his surrounding
   conditions at the time of the accident: (1) although the sun had begun to set,
   there was still daylight in the area; (2) the Amber Lagoon’s lighting was not
   yet on, but Patil indicated that he did not yet need lighting for visibility; and
   (3) the Amber Lagoon was docked and stable in terms of movement.
          Kedziora testified in his deposition that the cleats on the Amber
   Lagoon’s hatch covers are usually greased with lubrication oil to prevent
   corrosion and that the Amber Lagoon crew was responsible for ensuring that
   Patil’s inspection areas were free of grease. Kedziora further stated that, in
   preparation for Patil’s ultrasonic testing work, the chief officer of the Amber
   Lagoon followed the vessel’s standard operating procedure by sending
   multiple crewmembers to examine Patil’s testing areas for grease and clean
   the surfaces of the hatch covers with rags and chemicals. Kedziora testified
   that, before the accident, he did not observe any type of foreign substance in
   the area of Patil’s slip-and-fall, nor did Patil advise Kedziora of the presence
   of any foreign substance.




                                          4
Case: 21-30004      Document: 00515999893           Page: 5   Date Filed: 08/31/2021




                                     No. 21-30004


           Patil’s medical records from the date of the accident and an employee
   injury report do not mention a foreign substance in the area of the slip-and-
   fall.
           Defendants moved for summary judgment. The district court granted
   summary judgment in favor of Defendants and issued a final judgment
   dismissing Patil’s claims with prejudice. In its written reasons, the district
   court concluded that Patil failed to show that Defendants breached their
   “turnover duty,” “active control duty,” or “duty to intervene” under §
   905(b) of the LHWCA. See 33 U.S.C. § 905(b); see also Scindia Steam Nav.
   Co. v. De Los Santos, 451 U.S. 156 (1981). This appeal followed.
                                         II.
           We conduct a de novo review of a district court’s grant of summary
   judgment, applying the same standard as the district court. Robinson v. Orient
   Marine Co. Ltd., 505 F.3d 364, 365 (5th Cir. 2007) (citation omitted).
   Summary judgment is appropriate if the record evidence shows that there is
   no genuine dispute as to any material fact and that the movant is entitled to
   judgment as a matter of law. FED. R. CIV. P. 56(a), (c). “Unsubstantiated
   assertions, improbable inferences, and unsupported speculation are not
   sufficient to defeat a motion for summary judgment.” Brown v. City of
   Houston, 337 F.3d 539, 541 (5th Cir. 2003) (citation omitted). “[R]easonable
   inferences are to be drawn in favor of the non-moving party.” Robinson, 505
   F.3d at 366 (citation omitted).
                                         III.
           Section 905(b) permits a covered maritime employee to recover
   damages for personal injuries caused by the negligence of a vessel. 33 U.S.C.
   § 905(b). The parties agree that Patil is a covered employee under the
   LHWCA, because he was a “person engaged in maritime employment” at
   the time of the accident at issue. See 33 U.S.C. § 902(3). The scope of vessel




                                          5
Case: 21-30004        Document: 00515999893              Page: 6       Date Filed: 08/31/2021




                                         No. 21-30004


   negligence under § 905(b) is limited to breach of the three narrow duties that
   shipowners owe to maritime employees, as outlined by the Supreme Court in
   Scindia Steam: (1) a “turnover duty,” (2) a duty to exercise reasonable care
   to prevent injuries in the areas of the ship under the “active control of the
   vessel,” and (3) a “duty to intervene” to prevent unsafe cargo operations.
   Howlett v. Birkdale Shipping Co., S.A., 512 U.S. 92, 98–101 (1994) (quoting
   Scindia Steam, 451 U.S. at 167–78).
           On appeal, Patil argues that the district court erred in finding no
   genuine dispute as to any material fact with respect to his claims that
   Defendants breached their “turnover” and “active control” duties. 1
   A. Turnover Duty
           “The turnover duty applies to the shipowner’s obligation before or at
   the commencement of the [maritime employee’s] activities[,]” and imposes
   two responsibilities on the vessel owner. Kirksey v. Tonghai Mar., 535 F.3d
   388, 392 (5th Cir. 2008). First, the vessel owner must “exercise ordinary care
   under the circumstances to turn over the ship and its equipment in such
   condition that an expert [maritime employee] can carry on [his] operations
   with reasonable safety.” Id. (citing Fed. Marine Terminals, Inc. v. Burnside
   Shipping Co., 394 U.S. 404, 416–17 & n. 18 (1969)). Second, the vessel owner
   must “warn the [maritime employee] of latent or hidden dangers which are
   known to the vessel owner or should have been known to it;” however, a
   vessel owner has no duty to provide a warning for “open and obvious”
   dangers or “dangers a reasonably competent [maritime employee] should
   anticipate encountering.” Id. (citing Howlett, 512 U.S. at 99–101).




           1
             Patil does not appeal the district court’s finding of no genuine dispute as to any
   material fact with respect to his “duty to intervene” claim.




                                                6
Case: 21-30004       Document: 00515999893        Page: 7   Date Filed: 08/31/2021




                                   No. 21-30004


          The record reflects that the Amber Lagoon was turned over to Patil for
   ultrasonic testing in a reasonably safe condition based on Kedziora’s
   testimony that crewmembers examined Patil’s inspection areas for grease
   and cleaned the surfaces of the vessel’s hatch covers before Patil’s testing
   commenced. The record further indicates that any latent or hidden slip
   hazards were unknown to Defendants based on the crew’s preparation efforts
   and Kedziora’s testimony that he did not see any foreign substances in the
   area of the accident. Moreover, Patil, a surveyor with 45 years of experience
   in the maritime industry, reasonably should have anticipated encountering
   potential slip hazards in traversing the three-foot-wide, six-foot-tall gap
   between the port and starboard sides of Hold Four. The need for caution was
   particularly apparent in light of the fact that Patil was attempting this
   maneuver for the first time after consistently using the traditional—and
   safer—method of navigating between the two sides of each hold via the
   access ladders.
          Significantly, the record lacks non-speculative evidence that the
   Amber Lagoon was turned over to Patil with any slip hazard—open, obvious,
   or otherwise—in the area of his accident. Both Patil and Kedziora testified
   that they did not actually observe a foreign substance at the site of the
   accident. In addition, shortly before the accident, Kedziora successfully
   jumped from the port side to the starboard side of Hold Four without
   slipping.
          Patil’s turnover duty claim is premised on an assumption that the
   later-discovered spot of grease on his work shoes came from the site of his
   accident and caused his slip-and-fall—despite the fact that neither Patil nor
   Kedziora observed grease in that area. In an unpublished opinion, we
   affirmed the district court’s grant of summary judgment in favor of a vessel
   owner in a § 905(b) negligence action under similar allegations. Kitchens v.
   Stolt Tankers B.V., 657 F. App’x 248, 249–52 (5th Cir. 2016) (per curiam).



                                         7
Case: 21-30004      Document: 00515999893           Page: 8     Date Filed: 08/31/2021




                                     No. 21-30004


   The plaintiff in Kitchens slipped and fell on a vessel walkway and assumed
   that the accident was caused by an accumulation of vegetable oil or other
   foreign substances, however, neither the plaintiff nor any eyewitness actually
   observed a foreign substance on the walkway. Id. at 250–51. In light of the
   plaintiff’s “failure to produce any evidence of a hazard on the walkway,” we
   found that the plaintiff’s assumption was “nothing more than unsupported
   speculation and therefore insufficient to defeat a motion for summary
   judgment.” Id. at 252 (citing Brown, 337 F.3d at 541). Patil has similarly failed
   to present evidence of a slip hazard at the site of his accident, and his turnover
   claim rests on an unsupported assumption.
          For these reasons, we find no genuine dispute as to any material fact
   with respect to Patil’s turnover duty claim.
   B. Active Control Duty
          Under the active control duty, a vessel may be liable under § 905(b) if
   it “actively involves itself in the cargo operations and negligently injures” a
   maritime employee, or if the vessel “fails to exercise due care to avoid
   exposing [the maritime employee] to harm from hazards [he] may encounter
   in areas, or from equipment, under the active control of the vessel” during
   his work operations. Scindia Steam, 451 U.S. at 167. Accordingly, “liability
   under the active control duty is premised on the presence or existence of a
   ‘hazard’ under the active control of the vessel.” Kitchens, 657 F. App’x at
   251 (quoting Pimental v. LTD Canadian Pac. Bul, 965 F.2d 13, 16 (5th Cir.
   1992)). Liability under the active control duty “is not relieved when the
   hazard is open and obvious.” Pimental, 965 F.2d at 16 (citing Masinter v.
   Tenneco Oil Co., 867 F.2d 892, 897 (5th Cir. 1989)).“If, however, a vessel has
   relinquished control over an area to the [maritime employee], then it is the
   primary responsibility of the [maritime employee] to remedy a hazard in that
   area.” Id. (citation omitted).




                                           8
Case: 21-30004      Document: 00515999893          Page: 9   Date Filed: 08/31/2021




                                    No. 21-30004


          Patil argues that Defendants breached the active control duty when
   (1) Defendants’ cargo operations caused the port-side access ladder on Hold
   Four to become obstructed with cargo containers, thus forcing Patil to
   attempt the dangerous crossing that led to his slip-and-fall; and (2) Kedziora,
   Defendants’ employee, took an active role in Patil’s ultrasonic testing work
   and failed to ensure Patil’s safe descent to the main deck.
          Kedziora attested in a declaration that all cargo operations involving
   the Amber Lagoon (including all bulk cargo and all container loading,
   discharge, movement, placement and securing activities, as well as all crane
   operation necessary to conduct all such activities) were directed, controlled,
   and performed by an independent contractor stevedoring company and by
   that company’s longshore crews. Kedziora further attested that the officers
   and crewmembers of the Amber Lagoon did not conduct, direct, supervise or
   control any such cargo, container, or crane activities and operations. Patil
   presented no evidence to refute Kedziora’s attestations. Thus, the record
   reflects that Defendants had no active involvement over the Amber Lagoon’s
   cargo operations and did not exercise active control over the areas and
   equipment involved in those operations. Scindia Steam, 451 U.S. at 167.
          Further, the record reflects that Defendants did not maintain active
   control over Patil’s work, because Patil maintained full autonomy over the
   equipment used and areas examined during the testing period. There is no
   evidence that Kedziora set up or operated the ultrasonic testing equipment,
   directed Patil on how to use that equipment, or restricted Patil’s freedom to
   move about the testing areas on the Amber Lagoon in the manner Patil saw fit.
   Instead, Kedziora merely followed Patil around, marked areas of leakage
   identified by Patil, and went to retrieve a piece of equipment from the inside
   of Hold Four at Patil’s instruction after testing was complete. Indeed, the
   very reason Kedziora was not available to help Patil descend to the main deck
   was because Patil sent Kedziora ahead to retrieve the equipment. Thus, the



                                         9
Case: 21-30004     Document: 00515999893            Page: 10   Date Filed: 08/31/2021




                                     No. 21-30004


   assistance Kedziora provided to Patil does not rise to the level of Defendants
   exercising active control over Patil’s ultrasonic testing work. Id.
          Even if Defendants had actively involved themselves in Patil’s
   ultrasonic testing work, Patil’s active control claim would still fail, because
   such a claim is premised on the existence of a hazard. Kitchens, 657 F. App’x
   at 251. As discussed above, Patil’s “unsupported speculation” regarding the
   presence of grease at the site of his accident is insufficient to defeat a motion
   for summary judgment. Id. at 249–52.
          For these reasons, we find no genuine dispute as to any material fact
   with respect to Patil’s active control duty claim.
                                         IV.
          For the foregoing reasons, we AFFIRM the district court’s grant of
   summary judgment.




                                          10